Citation Nr: 1550226	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-08 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to October 1963 and from May 1967 to November 1973.  He died on December 2010.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Portland, Oregon (RO).

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of his death, the Veteran was service-connected for the following disabilities:  post-traumatic stress disorder, low back condition, type II diabetes mellitus, right and left lower peripheral vascular disease, tinnitus, transient ischemic attack, left and right lower peripheral neuropathy, bilateral hearing loss, malaria, residuals of hemorrhoidectomy, obesity, and erectile dysfunction.

The Veteran's death certificate indicates that his immediate cause of death was pulseless electrical activity (cardiac arrest), due to hypoxic respiratory failure, acute respiratory distress syndrome, and pneumonia.  Leukemia was listed as a significant condition contributing to death.

In January 2014, a VA medical examiner opined that the "Veteran's death from sepsis syndrome was not at least as likely as not due to his diabetes (and its related complications) but WAS at least as likely as not due to his myelodysplasia (versus acute leukemia)." (Emphasis in original).  The examiner further opined that myelodysplasia was not secondary to the Veteran's exposure to Agent Orange.  However, the examiner did not opine as to whether the Veteran's myelodysplasia (versus acute leukemia) was otherwise related to service or to other service-connected disabilities.  Accordingly, an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate).  

Additionally, the appellant's representative submitted multiple citations to medical literature supporting the appellant's contention that the Veteran's type II diabetes mellitus contributed to his death.  See October 2014 Statement of Representative in Appeals Case.  Accordingly, the examiner must also address the medical literature cited in the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the last examiner (or another suitably qualified examiner, if unavailable) for an addendum regarding whether the Veteran's conditions listed as the cause of death or contributing cause of death had their onset in service.

The examiner should note review of the entire claims file, including a copy of this Remand, the Veteran's service treatment records, post-service medical records, and the October 2014 Statement of Representative in Appeals Case.

The examiner must provide an explanation for any conclusions reached.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. (Should consultations with specialists be required in order to provide the requested opinions, this should be done.)

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




